WOODSON, J.
This is a suit which was instituted by appellant in the circuit court of the city of St. Louis to recover the sum of twenty thousand dollars for personal injuries, alleged to have been caused by the negligence of the respondents.
The petition stated, substantially, that the respondents were the owners of a building in the city of St. Louis, three stories in height, with basement and attic; that on July 25, 1899', respondents rented the building to William and Catherine Gillham for hotel purposes; that the Gillhams took possession of the building, and were engaged in the hotel business in the same on the 9th day of February, 1902; that on said day appellant was a lodger in said hotel and occupied a room on the third floor; that on the night of February 9th a fire broke out in said hotel, and appellant attempted to escape therefrom, in the ordinary mode, bnt being unsuccessful, he jumped from his room to the ground, and received the injuries complained of; and that there were no fire-escapes on said building.
Appellant bases his right of recovery upon the ground that respondents negligently failed to erect the fire-escapes, and on that account he was injured.
To the petition respondents filed a demurrer on the ground that the owners of a leased building were not liable in the cause. The circuit court sustained the demurrer, and the appellant duly prosecuted his appeal to this court.
I. Section 1 of the Act of 1901, regarding fire-escapes, in part, provides as follows:
*455“It shall be the duty of the owner, proprietor, lessee, or keeper of every hotel ... in the State of Missouri .... which has a height of three or more stories to provide said structure with fire-escapes attached to the structure of the building and by staircases located on the interior of the building.” [Laws-1901, p. 219.]
The contention of the respondents is that the duty imposed by this act is not enjoined upon each and all of the persons or class of persons named, but upon one of them, to be determined according to each particular case; and that the common law must be resorted to in each case to ascertain who is liable for such an injury in case of fire. If we look to the common law to find who is responsible for such an injury, we find that the person who was in the occupancy and control of the building was alone liable. If the act meant to leave the liability where the common law placed it, then why were the words ‘ ‘ owner, proprietor, lessee or keeper ’ ’ used? If that was the meaning of the Legislature, it seems to us the duty would have been imposed either without naming anyone, and let the common law fix the responsibility upon the proper person or persons, or it would have imposed the duty upon the occupant in express terms. The use of the word “ owners” in the act indicates clearly that the Legislature meant to impose the duty upon more persons than the occupant alone. A person may be the owner of a hotel building, as was the fact in this case, and still not be the occupant or keeper thereof. According to respondents' contention, before the owner would be liable he would also have to be in the possession and control of the building at the time of the fire. Such a construction would be equivalent to striking out of the act the word owners and inserting in lieu thereof the words “the occupant or keeper,” neither of which has the same meaning as the word owner. They are not synonymous. Under such a construction the owner would never be liable except *456when he also had the possession and control of the building at the time of the fire.
The act does not impose a conditional liability upon the owner, conditioned upon his being in possession of the building at the time of the injury, but an absolute liability, and the same language is used in fixing the liability upon the proprietor, lessee and keeper.
"We are clearly of the opinion that the Legislature, by that act, meant to impose the duty of providing the fire-escapes upon all the parties therein designated, severally and not jointly. The State had no choice as to which of the designated parties should perform the duty imposed, but left that to be determined or settled among the parties interested in the property; and if anyone of them erected the escapes according to the statute, then all of them were discharged from all liability ; but, upon the other hand, until some one or all of them complied with the mandate of the law, all remained liable for its violation.
The many disastrous conflagrations, in hotels and other public buildings, crowded with human beings, which resulted in such frightful loss of life, about the time of the passage of this statute, show the salutary purpose the Legislature had in mind, and the purpose of its enactment. It was the intention to put a stop, in the future, to those appalling occurrences, by imposing the responsibility of erecting fire-escapes upon all parties interested in or who controlled the property. The Legislature intended to leave no doubt as to whose duty it should he to discharge that duty to the public by naming all parties who owned or had dominion over the property, as above stated.
But why discuss this question further? Division No. 2 of this court has recently construed this same act in passing upon another injury growing out of this same fire. [Coutant v. Snow, 201 Mo. 527; and Tall v. Snow, 201 Mo. 511.] We can add but little or nothing to the strong and lucid reasons there given, by *457Judge Oantt, for holding the owners of the building liable for that injury complained of.
Wherefore, the judgment of the circuit court is reversed and the cause remanded for trial.
All concpr.